1. The evidence authorized the findings that the relationship of landlord and tenant existed between the plaintiffs and the defendant, that the defendant had paid rent over a period of years, but that he had not paid for the year preceding the dispossessory warrant. It was consequently not error for the court to overrule the motion for new trial based solely on the general grounds, no error of law appearing. Rooks v.  Mercer, 42 Ga. App. 294 (156 S.E. 44). *Page 543 
2. The question of the propriety of the introduction of evidence is not before this court for decision in the absence of an amendment to the motion for new trial complaining of the error in admitting the evidence.
Judgment affirmed. Stephens, P. J., and Sutton, J.,concur.
                        DECIDED JANUARY 15, 1942.